Exhibit 10.3

 

When recorded, return to:

GAMMAGE & BURNHAM, PLC

Two North Central Avenue

15th Floor

Phoenix, Arizona 85004

 

DEED OF TRUST AND ASSIGNMENT OF RENTS

 

TRUSTOR: Icagen-T, Inc.     TRUSTOR’S MAILING 2090 E. Innovation Park Drive
ADDRESS: Oro Valley, Arizona 85755     BENEFICIARY: Sanofi US Services Inc.    
BENEFICIARY’S MAILING 55 Corporate Drive ADDRESS: Bridgewater, New Jersey 08807
  Attn: Vice President & General Counsel,             US R&D Division    
TRUSTEE: Patricia E. Nolan   Two North Central Avenue   15th Floor   Phoenix,
Arizona 85004

 

PROPERTY in Pima County, State of Arizona, described as:

 

See attached Exhibit A

 

THIS DEED OF TRUST is made between the Trustor, Trustee and Beneficiary named
above. Trustor irrevocably grants and conveys to Trustee in trust, with power of
sale, the above-described Property and all buildings, improvements and fixtures
located thereon or hereinafter erected thereon, together with the leases, rents,
issues, profits, or income thereof (collectively, the “Property Income”);
subject, however, to the right, power and authority hereinafter given to and
conferred upon Beneficiary to collect and apply such Property Income; and
subject to all covenants, conditions, restrictions, rights-of-way and easements
of record.

 

  

 

 

THIS DEED OF TRUST IS MADE FOR THE PURPOSE OF SECURING: (a) performance of each
agreement of Trustor herein contained; (b) performance of Trustor’s obligations
under that certain Asset Purchase Agreement dated June 27, 2016 by and between
Trustor and Beneficiary (the “APA”), as such might be amended or modified after
the date hereof; and (c) performance of Trustor’s obligations under that certain
Master Services Agreement dated July 15, 2016 by and between Trustor and
Beneficiary (the “Master Services Agreement”), as such might be amended or
modified after the date hereof including, without limitation, Section 4.C.iii of
the Master Services Agreement. Other than as set forth herein, the aggregate of
all obligations secured by this Deed of Trust shall not exceed Five Million and
no/xx Dollars ($5,000,000). Notwithstanding anything to the contrary contained
in this Deed of Trust, the APA or the Master Services Agreement, this Deed of
Trust shall automatically terminate and be of no further force and effect upon
the date that is five (5) years after the date this Deed of Trust is recorded
with the County Recorder of Pima County, Arizona. In addition, Trustor shall
have the right to pay to Beneficiary the sum of Five Million and no/xx Dollars
($5,000,000) and, upon delivery of such payment in immediately available funds
(or the expiration of the five (5) year period referred to, above), all rights
under this Deed of Trust shall terminate and the Property shall become wholly
clear of the liens, security interests, conveyances and assignments evidenced
hereby, which shall be reconveyed of record by Beneficiary in due form, at
Trustor’s cost, and within fifteen (15) days after such payment is made to
Beneficiary (or the expiration of the five (5) year period referred to, above).
For the avoidance of doubt, the payment by Trustor to Beneficiary of the sum of
Five Million and no/xx Dollars ($5,000,000) to terminate this Deed of Trust
shall be deemed to have been made if and when the Trustor shall make the payment
to terminate the reversion rights under that certain Special Warranty Deed with
Reverter of even date herewith.

 

TO PROTECT THE SECURITY OF THIS DEED OF TRUST, TRUSTOR AGREES:

 

1.          To keep the Property in good condition and repair; not to remove or
demolish any building thereon; to complete or restore promptly and in good and
workmanlike manner any building which may be constructed, damaged or destroyed
thereon and to pay when due all claims for labor performed and materials
furnished therefor; to comply with all laws affecting the Property or requiring
any alterations or improvements to be made thereon; not to commit or permit
waste thereof; not to commit, suffer or permit any act upon the Property in
violation of law; and do all other acts which from the character or use of the
Property may be reasonably necessary.

 

2.          To provide, maintain and deliver to Beneficiary fire and casualty
insurance policies satisfactory to and with loss payable to Beneficiary. The
amount collected under any fire or other casualty insurance policy may be
applied by Beneficiary toward payment of the obligations secured hereby;
provided, however, that all such insurance proceeds shall not be applied toward
such obligations but instead will be made available to Trustor for the repair
and restoration of the Property if all of the following conditions are met:

 

(i)          Trustor shall have delivered written notice to Beneficiary of
Trustor’s intention to commence repairs and restoration within fifteen (15) days
following the adjustment or settlement of any claim or claims under any
insurance policies;

 

(ii)         No default by Trustor hereunder, under the APA or under the Master
Services Agreement shall have occurred and be continuing;

 

 2 

 

 

(iii)          All insurance proceeds shall have been deposited with a third
party escrow agent (“Escrow Agent”) that is acceptable to Trustor and
Beneficiary, in their reasonable discretion, and Escrow Agent will be instructed
to disburse such insurance proceeds in accordance with the provisions of this
Section 2;

 

(iv)          Within fifteen (15) days after the deposit of such insurance
proceeds with Escrow Agent, Trustor shall have remitted to Escrow Agent an
amount necessary (as reasonably determined by a third party architect or general
contractor engaged by Trustor), if any, to pay the difference between (A) the
estimated cost of restoration and repair of the damaged improvements, and (B)
the amount of insurance proceeds deposited with Escrow Agent in respect of such
damage and destruction;

 

(v)           Trustor shall have delivered to Beneficiary (A) a budget of all
costs of repair and restoration of the damaged improvements, and (B) a
construction contract for such repair and restoration work in form and content
and with a third party contractor reasonably acceptable to Beneficiary; and

 

(vi)          All applicable governmental authorities shall have approved the
final plans and specifications for repair and restoration of the damaged
improvements.

 

In the event all of the foregoing conditions have been fulfilled, all proceeds
so applied to the reconstruction of the damaged improvements shall be disbursed
only as repairs or replacements are effected and as continuing expenses become
due and payable. After completion of the repair and restoration of the damaged
improvements to a condition substantially equivalent to that in effect
immediately prior to the casualty event and payment in full of all of the costs
of repair and restoration as evidenced by a certificate to such effect signed by
Trustor and verified by Trustor’s architect or general contractor, as
applicable, any remaining proceeds shall be paid over by Escrow Agent to
Trustor. Not in limitation of the foregoing, the lien of this Deed of Trust
shall continue to encumber the repaired or replaced improvements in all respects
without any new or additional title exceptions or change in lien priority.

 

3.          To appear in and defend any action or proceeding purporting to
affect the security hereof or the rights or powers of Beneficiary or Trustee and
to pay all costs and expenses of Beneficiary and Trustee, including cost of
evidence of title and attorneys’ fees in a reasonable sum, in any such action or
proceeding in which Beneficiary or Trustee may appear or be named and in any
suit brought by Beneficiary to foreclose this Deed of Trust.

 

4.          To pay, before delinquent, all taxes and assessments affecting the
Property, and to pay, when due, all encumbrances, charges and liens, with
interest, on said Property or any part thereof which appear to be prior or
superior hereto; all costs, fees and expenses of this Deed of Trust including,
without limiting the generality of the foregoing, the fees of Trustee for
issuance of any Deed of Partial Release and Partial Reconveyance or Deed of
Release and Full Reconveyance and all lawful charges, costs and expenses in the
event of reinstatement of, following default in, this Deed of Trust or the
obligations secured hereby.

 

 3 

 

 

If Trustor defaults under this Deed of Trust, the APA or the Master Services
Agreement and such default remains uncured beyond any applicable notice and/or
cure period, then Beneficiary or Trustee, without obligation to do so and
without notice to or demand upon Trustor and without releasing Trustor from any
obligation hereof, may make or do the same in such manner and to such extent as
either may deem necessary to protect the security hereof, Beneficiary or Trustee
being authorized to enter upon the Property for such purposes: appear in and
defend any action or proceeding purporting to affect the security hereof or the
rights or powers of Beneficiary or Trustee; pay, purchase, contest or compromise
any encumbrance, charge or lien which in the judgment of either appears to be
prior or superior hereto; and, in exercising any such powers, pay necessary
expenses, employ counsel, and pay counsel’s reasonable fees and costs.

 

5.          To pay promptly upon written demand from Beneficiary or Trustee all
sums expended by Beneficiary or Trustee pursuant to the provisions hereof,
together with interest from the date of expenditure at the highest rate as
allowed under Arizona law. Any amounts so paid by Beneficiary or Trustee shall
become part of the obligations secured by this Deed of Trust and a lien on the
Property or shall become immediately due and payable at option of Beneficiary or
Trustee. In either event, such amounts shall be in addition to the $5,000,000
aggregate of obligations secured hereby.

 

6.          To maintain, during the term of this Deed of Trust, in full force,
at its own expense, a policy or policies of comprehensive liability insurance,
including property damage, written by one or more insurance companies licensed
to do business in Arizona, which shall insure both Trustor and Beneficiary
against liability for injury to persons or property and for the death of any
person occurring in or about the Property.

 

7.          To not enter into any lease for any portion of the Property (except
as may be permitted pursuant to Section 4.2(c) of the APA), to not grant any
mining rights with regard to any portion of the Property, to not establish any
wells on the Property, and to not construct any improvements on the Property
(except as expressly permitted or required in this Deed of Trust) without, in
each such instance, the prior written consent of Beneficiary, which consent
shall not be unreasonably withheld, conditioned or delayed.

 

IT IS MUTUALLY AGREED:

 

8.          That any award of damages in connection with any condemnation, or
any such taking, or for injury to the Property by reason of public use or for
damages for private trespass or injury thereto shall be deposited with Escrow
Agent and released to Trustor to repair or restore any damage caused to the
Property by such condemnation or taking, subject to the same terms and
conditions applicable to casualty insurance proceeds in Section 2, above. After
completion of restoration of any such damage to the Property and payment in full
of all of the costs of restoration, as evidenced by a certificate to such effect
signed by Trustor and verified by Trustor’s architect or general contractor, as
applicable, any remaining condemnation award shall be paid over by Escrow Agent
to Trustor.

 

 4 

 

 

9.            That time is of the essence of this Deed of Trust and that, by
accepting payment of any sum secured hereby after its due date, Beneficiary does
not waive its right either to require prompt payment when due of all other sums
so secured or to declare default for failure so to pay.

 

10.          That, at any time or from time to time, and without notice, upon
written request of Beneficiary, without liability therefor, without affecting
the personal liability of any person for performance of the obligations secured
hereby, without affecting the security hereof for the full amount secured hereby
on all property remaining subject hereto and without the necessity that any sum
representing the value or any portion thereof of the property affected by the
Trustee’s action be credited on the indebtedness, the Trustee may: (a) release
and reconvey all or any part of the Property; (b) consent to the making and
recording, or either, of any map or plat of the Property or any part thereof;
(c) join in granting any easement thereon; and (d) join in or consent to any
extension agreement or any agreement subordinating the lien, encumbrance or
charge hereof.

 

11.          If all obligations secured by this Deed of Trust have been
satisfied and performed, then and only in that event, all rights under this Deed
of Trust shall terminate and the Property shall become wholly clear of the
liens, security interests, conveyances and assignments evidenced hereby, which
shall be promptly reconveyed of record by Beneficiary in due form at Trustor’s
cost. The Property and all right, title and interest conveyed to Trustee shall
be released and conveyed, without covenant or warranty, express or implied. The
recitals in such reconveyance of any matters or facts shall be conclusive proof
of the truthfulness thereof. The grantee in such reconveyance may be described
as “the person or persons legally entitled thereto”.

 

12.          That, as additional security, Trustor hereby gives to and confers
upon Beneficiary the right, power and authority, during the continuance of this
Deed of Trust, to collect the Property Income, reserving to Trustor the right,
so long as no default by Trustor in the performance of any obligations secured
hereby, under the APA or under the Master Services Agreement has occurred and is
continuing, to collect and retain such Property Income as it becomes due and
payable. Upon and during the continuance of any such default, Beneficiary may at
any time, without notice, either in person, by agent or by a receiver to be
appointed by a court, and without regard to the adequacy of any security for the
indebtedness hereby secured, enter upon and take possession of the Property or
any part thereof, sue for or otherwise collect the Property Income in its own
name, including that past due and unpaid, and apply the same, less costs and
expenses of operation and collection, including reasonable attorneys’ fees, upon
any indebtedness secured hereby and in such order as Beneficiary may determine.
The entering upon and taking possession of the Property, the collection of the
Property Income and the application thereof as aforesaid, shall not cure or
waive any default or notice of Trustee’s sale hereunder or invalidate any act
done pursuant to such notice.

 

13.          That, upon default by Trustor in the performance of any obligations
secured hereby, under the APA or under the Master Services Agreement,
Beneficiary shall deposit with Trustee this Deed of Trust and all documents
evidencing expenditures secured hereby.

 

 5 

 

 

Trustee shall record and give notice of Trustee’s sale and shall sell the
Property at public auction, all in the manner required by applicable law. Any
persons, including Trustee or Beneficiary, may purchase at such sale. Trustee
shall deliver to such purchaser its deed conveying the Property so sold, but
without any covenant or warranty, express or implied. Trustor requests that a
copy of any notice of Trustee’s sale hereunder be mailed to Trustor at its
address set forth above.

 

After deducting all costs, fees and expenses of Trustee of exercising the power
of sale conferred hereby, including cost of evidence of title in connection with
the Trustee’s sale and reasonable attorneys’ fees (it being agreed that all such
amounts shall be in addition to the $5,000,000 aggregate of obligations secured
hereby), Trustee shall apply the proceeds of the Trustee’s sale in the manner
provided by applicable law. To the extent permitted by applicable law, an action
may be maintained by Beneficiary to recover a deficiency judgment for any
balance due hereunder.

 

In lieu of sale, pursuant to the power of sale conferred hereby, this Deed of
Trust may be foreclosed in the same manner provided by law for the foreclosure
of mortgages on real property. Beneficiary shall also have all other rights and
remedies available to it hereunder and at law or in equity. All rights and
remedies shall be cumulative.

 

14.          That Trustee may resign by mailing or delivering notice thereof to
Beneficiary and Trustor. Beneficiary may appoint a successor Trustee in the
manner prescribed by applicable law. A successor Trustee herein shall, without
conveyance from the predecessor Trustee, succeed to all the predecessor’s title,
estate, rights, powers and duties.

 

15.          The term Beneficiary shall mean the owner and holder of the
obligations secured hereby, whether or not named as Beneficiary herein. In this
Deed of Trust, whenever the context so requires, the masculine gender includes
the feminine and neuter, and the singular number includes the plural.

 

16.          That Trustee accepts this trust when this Deed of Trust, duly
executed and acknowledged, is made a public record as provided by law. Trustee
is not obligated to notify any party hereto of a pending sale under any other
deed of trust or of any action or proceeding in which Trustor, Beneficiary or
Trustee shall be a party unless brought by Trustee.

 

17.          That the trust relationship created by this Deed of Trust is
limited solely to the creation and enforcement of a security interest in real
property. All of Trustee’s duties, whether fiduciary or otherwise, are strictly
limited to those duties imposed by this instrument and A.R.S.§ 33-801 et seq.
and no additional duties, burdens or responsibilities are or shall be placed on
Trustee.

 

[balance of page intentionally left blank]

 

 6 

 

 

18.          That this Deed of Trust applies to, inures to the benefit of and
binds all parties hereto, their heirs, legatees, devisees, administrators,
executors, successors and assigns.

 

  Icagen-T, Inc.,   a Delaware corporation     DATED:  July 15, 2016 By: /s/
Richard Cunningham   Name: Richard Cunningham   Its: Chief Executive Officer

 

STATE OF  _________________________)

) ss.

COUNTY OF  _______________________)

 

The foregoing instrument was acknowledged before me, the undersigned Notary
Public, this ____ day of July, 2016 by Richard Cunningham, the Chief Executive
Officer of Icagen-T, Inc., a Delaware corporation, being authorized to do so.

 

      Notary Public Notary      Seal  

 

 7 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Lots 9 and 10 of Rancho Vistoso Neighborhood 3, according to the plat of record
in the office of the County Recorder of Pima County, Arizona, recorded in Book
56 of Maps, Page 65 and Minor Plat Change recorded as Docket 13222, Page 196.

 

 

 

8



 

 

